Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-19-00707-CV

                             JUBILEE ACADEMIC CENTER, INC.,
                                        Appellant

                                                  v.

                   SCHOOL MODEL SUPPORT, LLC, d/b/a Athlos Academies,
                                    Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-CI-22759
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: March 18, 2020

DISMISSED

           On February 20, 2020, we issued an order stating the appellant’s brief was overdue and

that no motion for an extension of time to file the brief had been filed. We ordered appellant to file

the brief and a written response reasonably explaining appellant’s failure to timely file the brief,

and stated that if appellant did not comply with our order by March 2, 2020, the appeal may be

dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c). Appellant has not filed the brief, a motion

for an extension of time to file the brief, or any other written response to this court’s order. We

therefore dismiss this appeal for want of prosecution. See id.

                                                   PER CURIAM